Citation Nr: 1748238	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury and concussion.

2.  Entitlement to service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion.

3.   Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a travel Board hearing in September 2009.  A transcript of the hearing testimony is of record.  However, because the Veterans Law Judge who conducted that hearing has since retired, she cannot participate in the adjudication of the Veteran's above-captioned claims.  As such, in July 2017, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  The Veteran did not respond to that letter and his appeal was reassigned to the undersigned Veterans Law Judge.

In March 2014, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder, and entitlement to service connection for coronary artery disease.  Additionally, the Board found that the claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) was inextricably intertwined with the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board deferred resolution of the TDIU claim.  

In a July 2015 rating decision, the RO denied the Veteran's claim seeking service connection for coronary artery disease with congestive heart failure, status post-coronary artery bypass graft.  In a March 2016 rating decision, the RO revised its decision upon a finding of clear and unmistakable error.  Service connection was granted for the Veteran's for coronary artery disease with congestive heart failure, status post-coronary artery bypass graft, and a 100 percent disability rating was assigned effective December 6, 2004.  As a result of this action, the Veteran's heart disorder claim is no longer on appeal, his TDIU claim has been rendered moot, and neither claim will be discussed in the decision below.

Additionally, in September 2016, the RO granted service connection for an unspecified depressive disorder (previously claimed as generalized anxiety disorder).  The RO assigned a 50 percent disability rating from December 6, 2004, followed by a 70 percent disability rating beginning April 21, 2014.  Accordingly, the Veteran's psychiatric claim is no longer on appeal before the Board and will not be discussed in the decision below.  

In March 2017, the Veteran informed the RO that his spouse, T.L.B., had passed away in August 2006 and that he had provided the RO with a copy of her death certificate at that time.  The RO indicated that a copy of the death certificate was not of record, that his spouse remained on his award as a dependent, and that an overpayment may have been created by the Veteran.  In August 2017, the RO notified the Veteran that he had been overpaid and would have to repay the debt.  Later that same month, the Veteran filed a notice of disagreement contesting that determination.  He also submitted documentation indicating that his former spouse, T.L.B. had died in August 2006 and that he married his current wife, C.L.J., in November 2006.  In September 2017, the Veteran submitted a statement asserting that he wished to "withdraw" his appeal regarding the dependency overpayment.  Based on the Veteran's September 2017 statement, it appears that he is no longer pursuing his overpayment claim.  This matter is therefore referred to the RO for appropriate action.

The Board's May 2012 and March 2014 remands noted that the issue of entitlement to service connection for a bilateral foot disorder, to include arthritis, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It still does not appear, however, that the AOJ has considered this previously referred issue.  Consequently, the Board again refers this issue to the AOJ for appropriate action.
The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a head injury and concussion related to his military service.

2.  The competent and probative evidence of record reflects that the Veteran's current migraine headaches are not related to his military service or to his nonservice-connected residuals of a head injury and concussion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury and concussion have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service and post-service treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2010, December 2012, and May 2014, the Veteran was afforded VA examinations of his claimed residuals of a head injury and concussion and his migraine headaches.  The examiners who conducted these evaluations reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran, reported all pertinent diagnostic findings, and discussed the functional impact of his service-connected disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Neither the Veteran nor his representative has claimed that any of these examinations were inadequate.  Id.  Additionally, the RO requested an addendum medical opinion in September 2016.  The RO asked the May 2014 VA examiner to clarify several of his statements regarding the Veteran's migraine headaches.  The May 2014 VA examiner provided a clear and concise addendum medical opinion, and the Board finds the opinion to be adequate for adjudication purposes.  Id.   

Having afforded the Veteran the proper examinations of his claimed disabilities and obtained proper medical opinions regarding those disabilities, the Board finds that the directives its March 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  To prevail on the issue of secondary service causation, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations that support the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Residuals of a Head Injury and Concussion 

The Veteran is seeking entitlement to service connection for residuals of a head injury and concussion.  He contends that he currently has residuals of a head injury and a concussion due to a fall in service.  There is no competent, probative evidence providing a current diagnosis or linking the Veteran's claimed residuals of a head injury and concussion to his military service and the claim will be denied. 38 C.F.R. § 3.102.

The service treatment records indicate that the Veteran fell against a bench in September 1970 and hit his head.  It was specifically noted that he had a possible concussion at that time.  There is also documentation showing that the Veteran was involved in a motor vehicle accident in November 1970.  

In a July 2010 VA examination report, the examiner stated that the Veteran incurred an in-service traumatic brain injury (TBI) with possible concussion when he hit his head on a bench in September 1970.  However, the examiner opined that the Veteran's residuals of a TBI and concussion were "not at least as likely as not" the result of his service.  The examiner explained that the Veteran's service treatment records, to include his separation examination report, were devoid of any mention of amnesia, head injury, and/or periods of consciousness.  The Board found the February 2010 examination report insufficient in that the VA examiner failed to consider whether the Veteran may have developed residuals of his in-service head injury during the period of more than 40 years since his separation from service in December 1971.  Therefore, the Board remanded the case in May 2012 for the Veteran to undergo further VA examination.

Further examination and opinion was obtained in December 2012 from the same examiner who conducted the July 2010 examination.  The examiner continued to provide a negative a nexus opinion with respect to the residuals of a head injury and concussion claim.  As for a rationale, the examiner essentially reiterated what was stated from the previous July 2010 examination report which, as noted above, the Board had previously found to be insufficient.  The examiner did not provide any additional clarification or insight with respect to the claim.  The Board again remanded the case in March 2014 for the Veteran to undergo a VA examination.

At his May 2014 VA neurology examination, the VA examiner noted that the Veteran presented with a history of minor head trauma and possible concussion.  Specifically, the examiner documented the following:  

[The Veteran] state[s] that he fell . . . striking his head on the steel "bench" attached to the truck causing a period of unconsciousness from 30-40 minutes.  The [Veteran] states he was off work for one and a half weeks.  In the military, if someone is placed on significant medical leave or profile, there must be a return followup visit to release the patient from these restrictions.  There is no entry in the chart releasing the patient back to unrestricted duty.  The September 1970 evaluation in addition to having no findings on the examination of any kind did not have any testing such as either a skull x-ray or cervical spine x-ray which would have been appropriate and medically indicated in the context of such a severe head injury, as would hospitalization for observation which also did not occur.

After reviewing the evidence of record, the examiner observed that the Veteran hit his head against a bench but that the evaluation shortly after that did not reveal any outward manifestation of head trauma.  In fact, the examiner noted that there was no mention of any loss of consciousness or mention of any confusion or disorientation.  The examiner also noted that the Veteran was given Fioricet as the appropriate medication for the treatment of a mild headache.  The examiner also observed that the Veteran was involved in a car accident in November 1970.  The examiner noted that the Veteran struck his throat on the car steering wheel during that accident.  However, as indicated by the examiner, x-rays obtained after that accident were unrevealing.  In particular, x-rays showed no head trauma or loss of consciousness.  Lastly, the examiner observed that the Veteran's service treatment records revealed only one headache in April 1971 associated with a transient illness diagnosed as gastritis.  

Regarding the Veteran's medical history after service, the examiner indicated the following:

The [Veteran] remained on active duty at least through September 1971 at which time he was separated from the military because of multiple job performance deficiencies to include missing formations and AWOL.  There is no indication of limitations in duty performance associated with severe headache.  

Significant head trauma will typically present with its most severe headaches immediately proximal to the time of the accident.  Significant evaluation and clinic time was spent at the time of the November 1970 car accident but there is no mention of headaches at that time.  Moreover, there is no mention of any cognitive deficiency to include forgetfulness or impaired memory or behavioral difficulties that might reasonably be seen in the context of traumatic brain injury.  Such problems are typically seen at their worst proximate to the episode of head injury and in my estimation would have been prominent in the 2 months prior to the November 1970 motor vehicle accident.  

The examiner reviewed a document provided by the Veteran in support of his claim.  The document, which was prepared by the Veteran's physician, R.S., discussed the unemployable character of the Veteran on medical grounds.  However, the VA examiner noted that there was no mention of headache or cognitive difficulties among the several reasons for the Veteran's disability.

Mental status examination revealed that the Veteran was alert and oriented in all spheres.  Recent and remote memory was intact.  Fund of knowledge was good.  No aphasic errors were appreciated.  Cranial nerve examination revealed optic discs to be sharply defined bilaterally.  The fundi appeared benign.  The visual fields were intact to finger counting in all four quadrants bilaterally.  The Veteran saw increased visible fingers by one seeing two fingers when one was held up and three fingers when two were held up in all fields of vision.  Pupils were equal and responded quickly to direct light stimulation bilaterally.  Extraocular movements were full without nystagmus.  Sensation in the V1 through V3 dermatomes was intact to pinprick and light touch.  Pterygoids, masseters, and temporalis muscles were normal in bulk and strength.  Muscles of facial expression were symmetric and manifested good strength bilaterally.  Auditory acuity was equal at 512 Hertz with a midline Weber although the Veteran found the right ear to be louder at 256 Hertz.  Uvula was midline.  The Veteran phonated and swallowed without difficulty.  Sternocleidomastoid and trapezius muscles were normal in bulk and strength.  Tongue was midline without fasciculations or atrophy and manifested good strength bilaterally.  No nuchal irritation was appreciated.

Cerebellar examination revealed normal finger to nose, finger to finger, and heel to shin without past-pointing, dysmetric, or dyssynergia.  Rapid alternating movements were normal without dysdiadochokinesia.  Movements were very slow.  Motor strength testing revealed strength to be 3-4/5 with a giveaway pattern in all muscle groups tested.  There was a disproportionate amount of manual versus observed testing.  Tone was normal.  There was no increase in tone with recruitment.  There was no cogwheeling.  No tremor was seen.  The gait was antalgic with the Veteran favoring the right lower extremity because of predominantly right knee pain.  Finally, sensory examination revealed sensation intact to light touch, pinprick, temperature, and vibration.  Cortical sensory modalities to include graphesthesia and stereognosis were intact.  Reflexes were 0/5 and symmetric.  No pathologic reflexes were appreciated. 
Based on these findings and a thorough review of the claims file, the examiner concluded that the Veteran presented with a history most consistent with chronic analgesic headaches or converted migraine headaches.  The examiner also found that the medical evidence did not reveal any serious head trauma during active military service.  Specifically, the examiner indicated the following:

No significant or concerning history suggesting severity is seen in the notes at the time of presentation.  No medical action such as hospitalization or diagnostic testing is requested at the time of the event.  No subsequent followup regarding this event is seen in the medical record.  The [Veteran] is not diagnosed to have concussion.  It is possible that the physician might have considered a more definitive diagnosis had the [Veteran] returned with additional complaints subsequently.  There are no subsequent deficiencies in performance which prompt medical referral for evaluation in the year following his episode of head trauma while still on active duty. 

Accordingly, the examiner opined that was not possible to diagnosis a current traumatic brain injury or subsequent "residuals" of head injury in the Veteran.

Based on a longitudinal review of the record, the Board finds that the Veteran was not diagnosed with a residual disability resulting from his fall/head injury and possible concussion or motor vehicle accident at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that the Veteran was diagnosed as having migraine headaches by the May 2014 VA examiner, the Board will address that diagnosis in the next section of this decision.  Therefore, in the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show residuals of a head injury or a concussion, service connection is not warranted for this disorder.

While the Veteran can attest to subjective symptoms he experiences regarding his head, he is not competent to provide an objective diagnosis or opinion regarding the etiology of his "residual" disability resulting from his in-service head injury and possible concussion.  While the Board notes and concedes that the Veteran experiences migraine headaches, which will be addressed in the next section of this decision, the probative medical evidence of record reveals that the Veteran does not have a current residual disability resulting from his in-service head injury and possible concussion.  As such, there can be no link between the in-service injury and a current disability.  

Given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for residuals of a head injury and concussion must be denied, as the Veteran does not exhibit current residuals of a head injury and concussion.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Migraine Headaches

The Veteran is seeking entitlement to service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion.  He asserts that he has suffered from migraine headaches since his service.  There is no competent, probative evidence providing linking the Veteran's current migraine headaches to his military service.  Additionally, he is not service-connected for residuals of a head injury and concussion.  Therefore, his claim will be denied under both direct and secondary theories of entitlement.  38 C.F.R. § 3.102.

Service treatment records indicate that the Veteran fell against a bench in September 1970 and hit his head.  It was specifically noted that he had a possible concussion at that time.  There is also documentation showing that the Veteran was involved in a motor vehicle accident in November 1970.  Post-service VA treatment records show that the Veteran has been diagnosed with migraine headaches.

The Board remanded the claim in May 2012 for the Veteran to undergo a VA examination in order to determine the nature and etiology of his migraine headaches.  

An August 2012 VA disability benefits questionnaire (DBQ) for TBI reflects the Veteran's reports of frequent headaches, however, the examiner did not provide a diagnosis or etiology statement.

In March 2014, the Board again remanded the claim and instructed the RO to schedule the Veteran for a VA examination to ascertain the nature and etiology of his migraine headaches.  

In May 2014, the Veteran presented for a VA neurological examination.  The VA examiner noted that the Veteran had a history of minor head trauma and possible concussion.  In reviewing the Veteran's medical history, the examiner noted that a treatment record from 1983 indicated that the Veteran had migraine headaches for approximately eight years since 1975.  The examiner noted that another treatment record from 1983 showed that the Veteran experienced headaches for ten years since 1973.  Lastly, the examiner noted that a third treatment record from 1983 indicated that the Veteran's headaches had been present since 1971 and it specifically noted a "knock out" in 1970, the year before the onset of headaches.  The examiner observed that the medical records from 1995 to 1999 did not mention any headaches and that the Veteran's headaches were first noted to be daily in 2007.

During the examination, the Veteran endorsed having daily headaches.  The Veteran indicated in general that there were two days per week where his headaches were moderate in terms of intensity and five days per week where his headaches were severe in terms of intensity.  Previously, the Veteran had indicated that his headaches would awaken from sleep at two o'clock in the morning.  Now, he indicated that they occur at random times during the day.  The Veteran endorsed that the headaches lasted approximately three to four hours in duration.  The
Veteran indicated that his headaches begin in the retro-orbital location and then radiate to the occipitocervical region, that they have a squeezing quality of pain, and are approximately a 9/10 in terms of severity.  He reported that his headaches resulted in photophobia, phonophobia, worsening with movement, and nausea.  The Veteran indicated that sleep was required to resolve the headaches.  The examiner noted that in the past the Veteran was prescribed Inderal for the headaches; however the examiner indicated that the Veteran typically now takes Norco 10 mg, Fioricet one tablet, and Valium 10 mg for the treatment of headache.

Based on the foregoing, the examiner concluded that, although the Veteran presents a history most consistent with chronic analgesic headache or converted migraine, there is "no history to suggest a potential [positive] etiology."  In support of this opinion, the examiner noted that the Veteran claims that he must sleep five days out of seven when his headaches occur at random times of the day with the headaches being severe five days out of seven and lasting some 4 hours in duration.  The examiner further observed that the Veteran remained on active duty for over one year after his September 1970 car accident injury and that there is no mention of recurrent headaches during that time period.  The examiner noted that indicated that there was no evidence of recurrent headaches during active duty service and that there were no documents supporting the treatment of recurrent headache until 1983.  The examiner indicated that there is no documentation to support the Veteran's contention that he sustained chronic recurrent headache trauma during active military service and no documentation presented until thirteen years later that mention the onset of headaches shortly after service.  Accordingly, the examiner concluded that "it is unlikely, much less than likely[,] that his chronic recurrent headaches have occurred as a result of any situation during military service.
 
Subsequently, the RO requested an addendum medical opinion from the May 2014 VA examiner to clarify several findings.  In a September 2016 response, the VA examiner stated that the Veteran had his first head injury in September 1970 from the fall.  The examiner noted that the Veteran should therefore have had headaches between September and October before the second episode of injury from a car accident which took place in November.  The examiner further explained that one would have anticipated headaches subsequent to his first, September 1970 injury
before his second, November 1970 injury.  The examiner observed, however, that the Veteran remained on active duty almost a year after the first injury and that documentation of headaches was not found where they are to have been most prominent around the time of both injuries.  The examiner then indicated that various medical records placed the onset of the Veteran's headaches in 1971, 1973, or 1975, depending on the record.  The examiner concluded that "all of these are years after both of his head injuries, not at the time of his head injuries by a considerable number of years according to . . . [two of] the notes."

Based on a longitudinal review of the record, the Board concludes that there is no competent, probative evidence providing linking the Veteran's current migraine headaches to his military service.  The Board acknowledges that the Veteran clearly experiences migraine headaches.  However, after reviewing the evidence of record and conducting a thorough evaluation and interview of the Veteran, the May 2014 VA examiner found that "it is unlikely, much less than likely[,] that [the Veteran's] chronic recurrent headaches have occurred as a result of any situation during military service."  The examiner reasoned that the Veteran remained on active duty for over one year after his September 1970 car accident injury and that there is no mention of recurrent headaches during that time period.  In a September 2016 addendum opinion, the examiner clarified that if the Veteran's chronic migraine headaches began during service after his September 1970 fall or his November 1970 motor vehicle accident, the Veteran should therefore have had headaches between September and October before the second episode of injury from a car accident which took place in November.  The examiner further opined that one would have anticipated headaches subsequent to his first, September 1970 injury before his second, November 1970 injury.

Although the Veteran contends that his migraine headaches began during service, the probative medical evidence of record does not support that assertion.  Moreover, the Veteran is not competent to offer an opinion concerning the etiology of migraine headaches as such determination requires advanced training.  He is not a physician and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
In summary, the Veteran currently experiences migraine headaches but these headaches have not been shown to have originated during active service or resulted from any incident of service.  Therefore, service connection for migraine headaches is not warranted and the appeal is denied. 38 C.F.R. § 3.303.  Moreover, as discussed above, the Veteran's claim of entitlement to service connection for residuals of a head injury and concussion is denied.  As such, his claim of entitlement to service connection for migraine headaches as secondary to residuals of a head injury and concussion is also denied.  38 C.F.R. § 3.310.

Neither the lay evidence nor the medical evidence supports the Veteran's claim for service connection for migraine headaches.  Accordingly, given the record before it, the Board finds that the evidence against the claim for migraine headaches is more probative than the evidence in favor of the claim.  Thus, the Veteran's claim for service connection for migraine headaches must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for residuals of a head injury and concussion is denied.

Service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion, is denied.


REMAND

The Veteran is seeking entitlement to service connection for a back disorder.  He contends that his back pain began during his active military service.  He also testified at a September 2009 Board hearing that following the November 1970 automobile accident his neck hurt first but then his back started to bother him.  Specifically, the Veteran felt that the back pain was aggravated by his military job duty refueling aircraft which involved pulling out a large hose.  
As noted previously, the service treatment records show that the Veteran was involved in a fall in September 1970, but back complaints were not recorded at the time.  The records also document a motor vehicle accident in November 1970; however, aside from complaints related to his neck, back complaints were not specifically noted.  However, the Board notes that the Veteran is competent to report the onset of back pain in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Post-service private treatment records also show that the Veteran incurred a work-related injury to his back in January 1978.  He subsequently underwent surgery in January 1979.

A June 2010 examination report reflects a diagnosis of degenerative disc disease of the lumbar spine at L4-L5.  However, the examiner opined that the disorder was "not at least as likely as not" the result of his service, indicating that there was no evidence that the condition began during service.  The Board found the June 2010 examination report to be inadequate as the rationale was determined to be conclusory.  Specifically, the examiner did not explain why the disorder was not related to service or address other possible causes for disorder.  The examination report also failed to reflect that the Veteran's complete records were reviewed by the VA examiner in conjunction with the examination.  The Board remanded the claim in May 2012 for further examination.

An August 2012 VA back conditions examination contains a negative etiological opinion with respect to the back claim.  The examiner essentially noted that neither the fall in September 1970 nor the motor vehicle accident in November 1970 would lead to the need for a laminectomy/fusion due to disc disease in the lumbar spine and also appeared to relate the current back disability (diagnosed as degenerative disc disease) to the additional injury since service. 

In March 2014, the Board again remanded the claim and directives the RO to obtain an adequate VA thoracolumbar spine examination and medical opinion.  In its remand instructions, the Board specifically asked the VA examiner to consider the Veteran's reports that he experienced an onset of back pain during service and to determine whether any current low back disability resulted from his fall in September 1970 or the motor vehicle accident in November 1970.  The examiner was also asked to consider any aggravation by the Veteran's military job duty refueling aircraft and any additional low back injury sustained since service at his civilian job in 1978.

The Veteran was afforded a new VA examination in May 2014.  After evaluating the Veteran's back, the examiner diagnosed the Veteran as having low back pain due to degenerative disc disease at L-4 and a lumbosacral strain.  The examiner then opined that the Veteran's low back pain due to degenerative disc disease at L-4 was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner noted that the Veteran was involved in a motor vehicle accident during his service but that his service treatment records did not show "clear cut" treatment for low back.  The examiner also noted that the Veteran was treated for low back pain due to degenerative disc disease at L-4 and had a laminectomy in 1979.  The examiner indicated that it was unclear from the Veteran's service treatment records whether he had any disc problems at that time of his motor vehicle accident in service.  The examiner concluded that "strain condition can not lead to deg disc [disease] by 1979 and [the] subsequently required laminectomy . . . so strain condition did not led [sic] to deg disc [disease] at L-4 by 1979  . . . so less likely than not to be considered."  

The Board finds that the May 2014 VA medical opinion is inadequate.  See Barr, 21 Vet. App. at 312.  The May 2014 VA examiner's opinion fails to consider the Veteran's reports that he experienced an onset of back pain during service.  Moreover, the opinion only discusses the Veteran's motor vehicle accident in November 1979.  It fails to address whether the Veteran's current low back disorder resulted from his September 1970 fall prior to the motor vehicle accident.  It also fails to discuss the specific impact of the Veteran's military job duty refueling aircraft on the Veteran's low back and any additional low back injury sustained since service at his civilian job in 1978.  Finally, the opinion suggests that the Veteran's thoracolumbar spine strain, originally diagnosed in 1970, could not have led (and did not lead) to his degenerative disc disease at L-4, diagnosed in 1979, and his subsequent laminectomy.  However, the examiner fails to provide any rationale for why this is the case.  Accordingly, the Board finds that the directives of its March 2014 remand have not yet been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under these circumstances, the RO or the Appeals Management Office (AMO) must obtain an appropriate supplemental medical opinion addressing the deficiencies in the May 2014 VA medical opinion regarding the Veteran's low back disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the same examiner who conducted the May 2014 VA thoracolumbar spine examination.  If the May 2014 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file and all pertinent medical evidence must be provided to the examiner prior to rendering the opinion, and the examiner must indicate that the evidence was reviewed. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must render a medical opinion that (1) addresses the Veteran's reports that he experienced an onset of back pain during service and (2) addresses whether the Veteran's current low back disorder was incurred in, caused by, or is otherwise related to his military service, to include (a) his September 1970 fall and (b) his November 1979 motor vehicle accident.  The examiner should also consider and discuss the specific impact of the Veteran's military job duty refueling aircraft on the Veteran's low back and any additional low back injury sustained since service at his civilian job in 1978.

The examiner must provide complete rationales for all conclusions reached.  If the examiner continues find that the Veteran's thoracolumbar spine strain, originally diagnosed in 1970, could not have led to his eventual degenerative disc disease at L-4 and subsequent laminectomy which was diagnosed in 1979, the examiner must explain why this is the case. 

2.  Readjudicate the remaining claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


